DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-20 are:
Regarding claims 1-10, the prior art does not teach or fairly suggest in combination with the other claimed limitations a  grommet assembly comprising: a first end member having a first installation slit disposed between an outer peripheral surface of the first end member and the at least one first conduit hole; a middle member having a second installation slit disposed between an outer peripheral surface of the middle member and the at least one second conduit hole; and a second end member having a third installation slit disposed between an outer peripheral surface of the second end member and the at least one third conduit hole; wherein the first end member, the middle member, and the second end member are separate parts made from an elastic material.
Regarding claims 11-17, the prior art does not teach or fairly suggest in combination with the other claimed limitations a n aircraft comprising: a grommet assembly installed in the penetration hole to secure the conduit; the grommet assembly comprised of separate parts, the separate parts comprising: a first end member; a middle member; and a second end member; of the first end member; wherein the first end member and the middle member include installation slits configured to flex open enabling the first end member and the middle member to be installed cross-wise onto the conduit from a first side of the composite panel with the conduit holes of the first end member and the middle member surrounding the conduit; wherein the second end member includes an installation slit configured to flex open enabling the second end member to be installed cross-wise onto the conduit from a second side of the composite panel with the conduit holes of the second end member surrounding the conduit.
Regarding claims 18-20, the prior art does not teach or fairly suggest in combination with the other claimed limitations a method of installing a grommet assembly in a penetration hole of a panel, the method comprising: acquiring a first end member having a  first installation slit disposed between an outer peripheral surface of the first end member; acquiring a middle member having a second installation slit disposed between an outer peripheral surface of the middle member and the second conduit hole; acquiring a second end member having a third installation slit disposed between an outer peripheral surface of the second end member and the third conduit hole; bonding the first end member to the middle member with the first conduit hole aligned with the second conduit hole, and with the first installation slit aligned with the second installation slit; installing the first end member and the middle member on the conduit from a first side of the panel via the first installation slit and the second installation slit; inserting the middle member into the penetration hole from the first side of the panel; installing the second end member on the conduit from a second side of the panel via the third installation slit; and bonding the second end member to the middle member.
These limitations are found in claims 1-20, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
July 12, 2022
/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848